Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4 – 7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20110035087) in view of Aghamohammadi (US Publication No. 20170157769) hereinafter referred to as Agha.

For claim 1, Kim teaches: A robot system ([0013] and figure 1, disclosing a robot), comprising:

a robot ([0013] and figure 1, disclosing a robot);

a robot path generation device, comprising: circuitry ([0003], disclosing an apparatus to plan motion path of a robot) configured to: 

hold a data set, in which a plurality of pieces of path data, generated based on a motion constraint condition of a robot ([0018], disclosing optimal path that avoids obstacle is generated. Avoiding obstacle is a motion constraint. [0091], disclosing plurality of waypoints are selected and saved. Figure 35 and [0106], disclosing start point S and goal point G and waypoints K1-1, K2-1 and K3-1 and sections S1- through S4. [0013], disclosing dividing a section from the start point to the goal point into a plurality of sections based on the selected waypoint using the processor), and evaluation value data ([0018], disclosing waypoint having smallest goal score is selected. Goal score is evaluation value data), which corresponds to each of the plurality of pieces path data and is a measure under a predetermined evaluation criterion, are associated 

Generate, a path of the robot between a set start point and a set end point, which are freely set ([0018], disclosing optimal path that avoids obstacle is generated), the path including a plurality of via points (Figure 35, disclosing plurality of via points K1-1, K2-1 and K3-1 join sections S1 through S4).

a robot controller configured to control a motion of the robot based on a result of generation obtained by the robot path generation device (figure 4 and [0052], disclosing robot controller that controller 230 that controllers manipulator 130 of the robot based on path generated by path planning generator 210),

wherein the predetermined evaluation criterion includes at least one of an electric power consumption, a period of time of motion, a vibration evaluation value, or a load on a specified axis ([0075], disclosing joint limit constraint is checked and repeatedly performed to expand T1 into T2 i.e. load limit of joint is a criterion for evaluating and selecting intermediate trajectories).

wherein the circuitry is further configured to generate, the plurality of via points through which the path is to next pass, such that the predetermined evaluation criterion becomes optimal ([0018], disclosing waypoint having smallest goal score is selected. [0016-0017], disclosing intermediate point is an obstacle located between start point and goal point, and selected waypoints are separated from intermediate point by a predetermined distance. Therefore 

generate the path by starting branching and searching at the via points from the set start point, and repeating the branching and searching until the path reaches a vicinity of the set end point, wherein a distance between the vicinity and the set end point is less than a predetermined distance ([0075-0076] and figures 7 – 14, disclosing nodes are generated and selected from start point S and operation is repeated performed to expand the tree and add new points towards the goal point G. Figure 42 steps 309-310, disclosing trees are expanded using BF-RRT until goal point is reached. A goal point had to be within a predetermined vicinity of end point to be considered as goal point).

Kim does not teach generate path based on a result of a machine learning process that is based on the data set and generate plurality of via points based on content learned in the machine learning process.

Agha teaches of using machine learning to plan path ([0035], disclosing a machine learning model is configured determining a mean of an occupancy level for a location in a map, determining a probability distribution function (PDF) of the occupancy level, calculating a cost function based on the PDF, and/or simultaneously planning the path and mapping the environment based on the cost function. The model includes a determining means, calculating means, and/or simultaneously mapping and planning means).



For claim 4, Kim modified through Agha teaches: The robot system according to claim 1, 

Modified Kim further teaches: wherein the circuitry is further configured to generate, based on content learned in the machine learning process, a partial path along which the path is to pass such that the predetermined evaluation criterion becomes optimal ([0018], disclosing waypoint having smallest goal score is selected. [0016-0017], disclosing intermediate point is an obstacle located between start point and goal point, and selected waypoints are separated from intermediate point by a predetermined distance. Therefore through machine learning process optimal waypoints are selected that are precisely at a predetermined distance from intermediate point and have smallest goal score. Segment connecting waypoints is partial path, and when waypoints through machine learning are selected, the evaluation criterion becomes optimal).

For claim 5, Kim modified through Agha teaches: The robot system according to claim 4, 

Modified Kim further teaches: wherein the circuitry is further configured to generate the path by connecting the partial path generated from the set start point to the set end point (Figure 42 steps 309-310, disclosing trees are expanded using BF-RRT until goal point is reached. Therefore partial path is generated and extended/connected until goal point is reached i.e. set end point).
For claim 6, Kim modified through Agha teaches: The robot system according to claim 1,

Modified Kim further teaches:  wherein the predetermined evaluation criterion includes a distance of a route of motion ([0016-0017], disclosing intermediate point is an obstacle located between start point and goal point, and selected waypoints are separated from intermediate point by a predetermined distance. As the robot will be operated on segments connecting the waypoints and waypoints have to be separated from a predetermined distance, the motion route is at a predetermined distance from intermediate point; see also [0009]).

For claim 7, Kim modified through Agha teaches: The robot system according to claim 1, 

Modified Kim further teaches: wherein the motion constraint condition is set to an area of motion of the robot that satisfies at least one of: an area of motion in which the robot avoids interfering with or coming into contact with a work environment surrounding the robot [0016-0017], disclosing intermediate point is an obstacle located between start point and goal point, and selected waypoints are separated from intermediate point by a predetermined distance. An obstacle is an object that robot avoids coming in contact with. [0013], disclosing optimal path avoiding obstacle is generated);

 an area of motion in which the robot avoids entering a predetermined entry-prohibited area ([0016-0017], disclosing intermediate point is an obstacle located between start point and goal point, and selected waypoints are separated from intermediate point by a predetermined distance. [0013], disclosing optimal path avoiding obstacle is generated. Area where obstacle is present is an entry prohibited area); 
or an area of motion in which the robot avoids inclining an object handled by the robot by a predetermined angle or more.

For claim 9, Kim modified through Agha teaches: The robot system according to claim 1, 

Modified Kim further teaches: further comprising a memory configured to store a new data set, in which the path of the robot is associated with the motion constraint condition of the robot and the evaluation value data ([0117], disclosing computer readable memory and random access memory. As modified Kim uses machine learning, the path with the motion constraint condition is stored in memory).

For claim 12, Kim modified through Agha teaches: The robot system according to claim 1, 

Kim does not teach: wherein the predetermined evaluation criterion is the period of time of motion. 

Agha teaches wherein the predetermined evaluation criterion is the period of time of motion ([0009], disclosing prior to moving from a current position to a target, it is desirable to determine the trajectory (e.g., path) to the target with the lowest cost from multiple candidate trajectories evaluated during a planning phase. That is, selecting a trajectory the robot includes evaluating a predicted density for each voxel along each of a plurality of candidate trajectories. [0011], disclosing an apparatus including means for determining a mean of an occupancy level for a location in a map. The apparatus also includes means for determining a PDF of the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kim to have wherein the predetermined evaluation criterion is the period of time of motion as taught by Agha to select via points that allow the art to perform in most efficient way.

For claim 14, Kim modified through Agha teaches: The robot system according to claim 1, 

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20110035087) in view of Aghamohammadi (US Publication No. 20170157769) hereinafter referred to as Agha and Kim (US Publication No. 20110106306 hereinafter Kim ‘306).

For claim 8, Kim modified through Agha teaches: The robot path generation device according to claim 1, 

Kim discloses a user interface device (Figure 4 and [0053], disclosing a user interface device that allows used to input a task command. 

However Kim does not explicitly disclose: further comprising an input device “configured to receive setting of the motion constraint condition”.

Kim ‘306 teaches: an input device configured to receive setting of the motion constraint condition ([0059], disclosing path planning generator 210 generates a path plan to control the motion of the manipulator 130 while satisfying a constraint according to the task command input via the user interface unit).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20110035087) in view of Aghamohammadi (US Publication No. 20170157769) and Frische (US Publication No. 20140257558).

For claim 11, Kim modified through Agha teaches: The robot system according to claim 1,

Kim does not teach: wherein the predetermined evaluation criterion is the electric power consumption.

Frische teaches wherein the predetermined evaluation criterion is the electric power consumption (Abstract, disclosing includes generating one or more motion paths for the industrial robot to perform the task based on the identified points. The method further includes identifying and predicting energy consumption by the industrial robot for the one or more generated motion paths. The method also includes selecting the motion path for the industrial robot based on the identified energy consumption. [0041] and figure 4, disclosing FIG. 4 illustrates two possible motion paths that the robot 405 may take to perform this task. As illustrated by motion path 430, the robot 405 picks up the object 410 with a gripper, lifts the object 410 vertically to a height above the obstacle 420, moves the object 410 horizontally to 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kim to have wherein the predetermined evaluation criterion is the electric power consumption as taught by Frische to reduce energy consumption while meting timing requirements associated with task performance of robot (see Frische [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 20110035087) in view of Aghamohammadi (US Publication No. 20170157769) hereinafter referred to as Agha and Kroeger (US Patent No. 10035266).

For claim 13, Kim modified through Agha teaches: The robot system according to claim 1, 

Modified Kim does not teach: wherein the predetermined evaluation criterion is the vibration evaluation value.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kim to have wherein the predetermined evaluation criterion is the vibration evaluation value as taught by Kroeger to control motion of robot more precisely and ensure safety of robot as well as any object(s) being manipulated by the robot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Embon (US 20150278404) teaches of evaluating energy consumption and cycle time efficiency of robot: see Abstract and [0026].
Brazeau (US 20170088360) teaches of selecting a trajectory from plurality of trajectories based on efficiency of energy expended: see [0016]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664